VOIGT, Justice,
dissenting, with which KITE, Justice, joins.
[T26] In Case No. 00-885, I respectfully dissent because I disagree with the majority's conclusion that the versions of W.R.Cr.P. 46 and W.R.Cr.P. 46.4 in effect at the time of this action were inconsistent. I believe the rules were compatible and clear enough to be enforced. W.R.Cr.P. 46({)(1) stated that bail shall be forfeited if there is a breach of a bond condition. W.R.Cr.P. 46()(2) allowed for part or all of that forfeiture to be set aside. W.R.Cr.P. 46. 4(a) added that a failure to appear may be punished as contempt of court. W.R.Cr.P. 46.4(b) said that the bond may be forfeited whether or not the defendant who failed to appear was charged with contempt. And finally, W.R.Cr.P. 46. provided that, for violation of a condition of release, a defendant was subject both to prosecution for contempt and to revocation -of release. Consequently, the district court did not abuse its discretion when it declared a forfeiture of Daugherty's bail; in fact, it was mandated to do so by W.R.Cr.P. 46(§(M). The district court then further appropriately exercised its discretion under W.R.Cr.P. 46(F)(2) by setting aside $500.00 of the $1,000.00 forfeiture.
[127] In Case No. 01-20, I respectfully dissent for the same reasons I dissented in Northwest Bail Bonds,. Inc. v. State, 2002 WY 102, 50 P.3d 313 (Wyo.2002). The ree-*999ord is sufficient in this case, as it was in Northwest Bail Bonds, Inc., for this Court to determine that the district court adequately considered the factors from Application of Allied Fidelity Ins. Co., 664 P.2d 1322 (Wyo.1983). After a hearing at which Application of Allied Fidelity Ins. Co. factors were discussed, the district court exercised its discretion by remitting $1,500.00 of the $5,000.00 bail forfeiture. It is not for us to nitpick that decision. I would not hold, as the majority appears to hold, that the record must reflect that the judge considered each and every Application of Allied Fidelity Ins. Co. factor. We said in Application of Allied Fidelity Ins. Co. that we would not overturn the district court's decision unless there had been "a patent abuse of discretion amounting to arbitrary and capricious action." Id. at 1325. I just cannot find such abuse in this case. In addition, rather than characterizing the forfeiture in this case as an attempt to teach bonding companies a lesson, I would characterize it as an attempt to foster deterrence, which should be adopted by this Court as an acceptable consideration in bond forfeitures. See Accredited Sur. & Cas. Co. v. United States, 723 F.2d 368, 370 (4th Cir.1983) and State v. Hedrick, 204 W.Va. 547, 514 S.E.2d 397, 407 (1999).